ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission and Respondent, Bryan S. Ross. The Court having considered the Petition, it is, this 21st day of July, 1995,
ORDERED, that Bryan S. Ross be, and he is hereby, suspended from the practice of law for a period of thirty (30) days, commencing at the close of business August 4, 1995 and ending September 3, 1995; and it is further
ORDERED, that Respondent shall, within ten (10) days of the date of this Order, by letter notify his Maryland clients that he may not practice during that period of thirty days and shall provide copies of all such letters to Bar Counsel; and it is further
ORDERED, that at the end of the thirty day period, prior to his resumption of practice, Respondent shall, pursuant to Maryland Rule BV13a2, file with Bar Counsel a verified statement that he has complied in all respects with the terms of his suspension; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Bryan S. Ross from the Register of Attorneys in this Court effective August 4,1995 and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule BV13.